Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 1 of 21



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 0:19-cv-60597-RAR-BSS

   ROBERT HOSSFELD, individually
   and on behalf of others similarly situated,

                  Plaintiff,                                   CLASS ACTION
          v.

   AMERICAN FINANCIAL
   SECURITY LIFE INSURANCE
   COMPANY, FEDERAL INSURANCE                                  JURY TRIAL DEMANDED
   COMPANY, HEALTH INSURANCE
   INNOVATIONS, INC., MED-SENSE
   GUARANTEED ASSOCIATION,
   NATIONAL CONGRESS OF
   EMPLOYERS, INC., NATIONAL
   BENEFIT BUILDERS, INC.,
   HEALTHPOCKET, INC. d/b/a
   AGILEHEALTHINSURANCE,
   RX HELPLINE LLC,
   TELADOC HEALTH, INC.,
   AXIS INSURANCE COMPANY, and
   ASSOCIATION FOR
   ENTREPRENEURSHIP USA,

                  Defendants.
                                         /

               PLAINTIFF’S OPPOSITION TO MOTION TO STAY [ECF No. 146]

          Defendants have filed a motion to defer the Rule 26(f) conference, for protective order,

   and to stay the action while their now-mooted joint motion to dismiss is pending.

          The motion should be denied. First, Chudasama v. Mazda Motor Corp., 123 F.3d 1353

   (11th Cir. 1997), does not say what defendants contend. It does not stand for the proposition that

   all discovery should be stayed pending a decision on a motion to dismiss. Instead, Chudasama

   and its progeny “stand for the much narrower proposition that courts should not delay ruling on a

   likely meritorious motion to dismiss while undue discovery costs mount,” an issue not


                                                   1
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 2 of 21



   reasonably likely here. Second, Plaintiff’s Second Amended Complaint [ECF No. 140] contains

   refined factual allegations, addresses any shortcomings Defendants claimed doomed previous

   versions, and is not an impermissible shotgun pleading. Third, this case should not be stayed

   pending the Supreme Court of the United States’ review of the Fourth Circuit Court of Appeals’

   decision in Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159

   (4th Cir. 2019). Fourth, Defendants’ statement that “conducting a Rule 26(f) conference while

   the Motion to Dismiss is pending would be premature” incorrectly suggests that a Rule 26(f)

   conference has not already taken place. Counsel for the parties conducted an hour-long

   telephonic Fed.R.Civ.P. 26(f) conference on Thursday, May 2, 2019, as evidenced by Exhibit A.

   Fifth, Plaintiff has grave concerns about preservation of evidence, and will be unduly prejudiced

   by the delay a stay would cause while class call data and other critical records in the possession

   of third parties are at risk being lost or destroyed in the interim.

           For these reasons and as further detailed herein, Defendants’ motion should be denied.

           I. BACKGROUND

           The Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S.C. § 227, was

   enacted in response to widespread public outrage over the proliferation of intrusive, nuisance

   calling practices. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012). Congress found

   that the unique personal nature and added cost of mobile phone use mandated strong consumer

   protections; specifically, targeting the autodialed and prerecorded calls it considered to be a

   greater nuisance and privacy invasion than calls from “live” persons. In re Rules & Regs.

   Implementing the TCPA, 30 FCC Rcd. 7961, at ¶ 124 (2015). Indeed, as the Supreme Court held

   in a different context: “The unwilling listener’s interest in avoiding unwanted communication is




                                                      2
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 3 of 21



   an aspect of the broader ‘right to be let alone’ ... the most comprehensive of rights and the right

   most valued by civilized men.” Hill v. Colorado, 530 U.S. 703, 716–17 (2000) (citation omitted).

   Relevant to the instant case, the TCPA broadly prohibits “mak[ing] any call (other than a call

   made for emergency purposes or made with the prior express consent of the called party) using

   any automatic telephone dialing system or an artificial or prerecorded voice ... to any telephone

   number assigned to a ... cellular telephone service[.]” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA

   also prohibits initiating telemarketing calls without having instituted procedures for maintaining

   an internal do-not-call list, which must meet certain minimum standards, including personnel

   training, recording, and actually honoring such requests. 47 C.F.R. § 64.1200(d). Companies

   may be subject to liability whether illegal calls are made by them directly or by a third party on

   their behalf. In re Rules & Regs. Implementing the TCPA, 28 FCC Rcd. 6574, ¶ 1 (2013) (“FCC

   2013 Ruling”). Moreover, because “[t]he TCPA is a remedial statute that was passed to protect

   consumers from unwanted automated telephone calls[,] .... it should be construed to benefit

   consumers.” Gager v. Dell Fin. Servs., LLC, 727 F.3d 265, 271 (3d Cir. 2013).

          Plaintiff filed this action on March 6, 2019, seeking redress for calls he and others

   received from or on behalf of Defendants American Financial Security Life Insurance Company

   (“American Financial”), Federal Insurance Company (“FIC”), Health Insurance Innovations, Inc.

   (“HII”), Supreme Health Group Inc. (“Supreme Health”), Blake Fishman, Med-Sense

   Guaranteed Association (“Med-Sense”), National Congress of Employers, Inc. (“NCE”),

   National Benefit Builders, Inc. (“NBBI”), Health Advisors of America, Inc. (“HAA”), Michael

   Smith, and Zachary Cox, which violated the TCPA’s internal do-not-call rules and prohibition

   against autodialed or prerecorded-voice calls to cell phones. On May 1, 2019, Defendants filed a

   motion to dismiss Plaintiff’s claims, ECF No. 57.



                                                   3
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 4 of 21



            On June 5, 2019, and with Defendants’ consent, Plaintiff filed an amended complaint re-

   asserting autodialer/prerecorded-voice and internal do-not-call TCPA claims against American

   Financial, FIC, HII, Med-Sense, NCE, and NBBI, and adding HealthPocket, Inc. (“Agile”), Rx

   Helpline LLC (“Rx Helpline”), Teladoc Health, Inc. (“Teladoc”), Axis Insurance Company

   (“Axis”), and Association for Entrepreneurship USA (“AFEUSA”) as Defendants.1 A second

   amended complaint was filed on April 13, 2020, ECF No. 140.

            On May 12, 2020, Defendants filed a motion, ECF No. 146, asking the Court to enter an

   order that defers the time for the Court to conduct a case management conference and to enter a

   scheduling order, and for a protective order staying all discovery in this matter until the

   resolutions of Defendants’ forthcoming, renewed motion to dismiss.2

            Defendants participate in a multi-tiered marketing strategy through which sellers

   (including insurance companies like American Financial, FIC, and Axis, and discount medical

   card and other healthcare-related product providers like Med-Sense, AFEUSA, NCE, and NCE’s

   partner NBBI, Teladoc, Agile, and Rx Helpline) utilized HII to generate leads for prospective

   customers through illegal telemarketing. ECF No. 140, Sec. Am. Compl. ¶¶ 23-37. Plaintiff

   Robert Hossfeld received multiple calls from or on behalf of Defendants, including after directly

   asking not to be called. Id. ¶ 123-130. During one such automated call3 on February 13, 2019, for

   example, the representative quoted Plaintiff for an AdvantHealth STM (short-term medical)

   underwritten by Defendant American Financial. Id. ¶ 53-69. During this same call, Defendants’



   1
    Former Defendants Supreme Health, Blake Fishman, HAA, Michael Smith, and Zachary Cox
   were not included in the amended complaint.
   2
       Due on or before June 8, 2020, ECF No. 142.
   3
     These calls began with a prerecorded message, which required Plaintiff to click through a
   prompt in order to speak with a live person. E.g., ECF No. 77, Am. Compl. ¶¶ 35, 41, 91.


                                                     4
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 5 of 21



   representative used HII’s MyBenefitsKeeper platform to e-mail Plaintiff materials for this

   package, which consisted of a pre-filled application for an “AdvantHealth STM” plan through

   American Financial, NCE membership (provided through or in conjunction with NCE’s partner

   NBBI), accidental death and dismemberment coverage through Federal Insurance (for which

   Med-Sense is listed as the policyholder), and membership in Med-Sense’s discount program. Id.

   ¶¶ 64, Ex. A.

           These calls did not stop with the pendency of this lawsuit. In fact, on May 22, 2019—

   more than two months after Plaintiff filed this action—Plaintiff received an automated call from

   or on behalf of Defendants during which he was similarly solicited healthcare-related products.

   Id. ¶ 78.

           This time, Plaintiff was e-mailed a pre-filled application for an “AdvantHealth STM”

   NCE-group plan through American Financial, NCE membership (again, believed to be provided

   through or in conjunction with NCE’s partner NBBI), accidental death and dismemberment

   coverage (allegedly offered by FIC), telephonic doctor services through Teladoc, a VibraSmile

   dental plan underwritten by Axis, and membership in the AFEUSA, ScripPal, PEP, and Rx

   Helpline discount programs. Id. 85, Ex. B.

           Sellers like Defendants, who benefit from calls that violate the TCPA, cannot avoid

   liability simply because they did not physically place the illegal calls themselves. Rather, sellers

   are subject to potential vicarious liability for illegal calls made on their behalf. FCC 2013 Ruling,

   28 FCC Rcd. 6574, ¶ 1. Plaintiff has been subjected to repeated, unsolicited robocalls that did

   not stop even after he explicitly requested that they cease, or even after he filed this lawsuit. This

   instant action is important to ensure that the illegal calling at issue stops, and to ensure that

   Plaintiff and other consumers whom Defendants similarly caused to be illegally called receive



                                                     5
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 6 of 21



   appropriate redress. A stay poses significant risk of harm to Plaintiff’s ability to effectively

   prosecute this action, and it should, respectfully, be denied, as further detailed herein.

          II. LEGAL STANDARD

          Pursuant to Fed. R. Civ. P. 26(c), the Court may issue a protective order upon a showing

   of “good cause” to limit the scope of discovery upon motion of a party. Likewise, “the power to

   stay proceedings is incidental to the power inherent in every court to control the disposition of

   the causes on its docket with economy of time and effort for itself, for counsel, and for litigants.

   How this can best be done calls for the exercise of judgment, which must weigh competing

   interests and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). The

   movant “must make out a clear case of hardship or inequity in being required to go forward, if

   there is even a fair possibility that the stay for which he prays will work damage to someone

   else.” Landis, 299 U.S. at 255. One judge in this District provided an overview of motions to stay

   as follows:

          Courts are not compelled to grant such motions upon the filing of a motion to
          dismiss—there is no “broad rule that discovery should be deferred whenever there
          is a pending motion to dismiss.” Gannon v. Flood, 2008 WL 793682, at *1 (S.D.
          Fla. Mar. 24, 2008). Further, “[s]uch motions are not favored because when
          discovery is delayed or prolonged it can create case management problems which
          impede the Court’s responsibility to expedite discovery and cause unnecessary
          litigation expenses and problems.” Feldman v. Flood, 176 F.R.D. 651, 652 (M.D.
          Fla. 1997) (internal citation omitted). For this reason, “a request to stay all
          discovery pending resolution of a motion is rarely appropriate where resolution of
          the motion will not dispose of the entire case.” Id. (internal citation omitted).

   Proflex Prod., Inc. v. Protecto Wrap Co., No. 12-21280, 2013 WL 12061839, at *1 (S.D. Fla.

   Feb. 28, 2013). “The proponent of a stay bears the burden of establishing its need.” Clinton v.

   Jones, 520 U.S. 681, 708, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997) (citations omitted).

          III. ARGUMENT

          Stay motions under circumstances like those before this Court are only granted in rare


                                                     6
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 7 of 21



   circumstances. Landis, 299 U.S. at 255. The party seeking the stay “shoulders a heavy burden”

   and “must make out a clear case of hardship or inequity in being required to go forward[.]” Id.

   (requiring showing of “clear case of hardship or inequity”). This case is no different than any of

   the numerous other TCPA cases, and Defendants fail to meet their burden of showing the unique

   “hardship or inequity” they purportedly face such that a stay might be warranted. As detailed

   below, Defendants’ motion should be denied.

          A.      Chudasama v. Mazda Motor Corp. Does Not Say What Defendants
                  Contend.

          Defendants’ heavy reliance on the 11th Circuit’s twenty-year-old Chudasama decision

   for the proposition that no discovery can commence until a defendant’s motion to dismiss is

   resolved grossly misstates Chudasama’s holding.

          To be clear, the Federal Rules do not provide that discovery starts only after the district

   court rules on a defendant’s motion to dismiss; rather, discovery properly commences after the

   parties have conferred as required by Rule 26(f)—which the Parties have already done. Fed. R.

   Civ. P. 26(d)(1). This Federal Rule applies to cases before this Court. See Marketran, LLC v.

   Brooklyn Water Enters., Inc., No. 16-81019, 2016 WL 8678547, at *1 (S.D. Fla. Aug. 5, 2016)

   (citing rule in ultimately finding expedited discovery prior to Rule 26(f) conference appropriate).

   Because the parties in this case have already conducted their Fed. R. Civ. P. 26(f) conference,

   that portion of this motion is moot.

          Moreover, Chudasama is inapposite. In Chudasama v. Mazda Motor Corp., 123 F.3d

   1353 (11th Cir. 1997), a husband and wife filed a complaint against car manufacturer defendants

   (collectively, “Mazda”) after getting in an accident allegedly caused by a loss of control of their

   Mazda minivan, asserting what the Eleventh Circuit deemed three “standard” products liability

   counts, plus one fraud count that was “novel and of questionable validity.” Id. at 1368. The


                                                   7
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 8 of 21



   plaintiffs propounded vague and “excessively broad discovery requests,” Id. at 1358, exacerbated

   by the specious fraud count, which “substantially widened the scope of discovery” from what

   would have been limited to “information related to the [] minivan’s brakes and side structure,” to

   “information relating to Mazda’s intentions in designing and marketing the [] minivans, and

   possibly other ‘vehicles similar.’” Id. at 1360. Mazda then moved to dismiss the fraud count. Id.

   at 1359. However, the court never ruled on that motion, and then over a year later, in response to

   the plaintiffs’ subsequent motion to compel, admonished Mazda for withholding responsive

   materials in the interim—ultimately striking Mazda’s answers and affirmative defenses and

   entering a default judgment as a discovery sanction. The Eleventh Circuit found it “hard to

   believe that Georgia law would recognize such a [fraud] claim[,]” and “conclude[d] that this

   claim was dubious enough to require the district court to rule on Mazda’s motion to dismiss prior

   to entering the compel order.” Id. at 1369. The Eleventh Circuit admonished the lower court for

   not properly managing the case, vacated its orders, and had the matter reassigned to a different

   judge. Id. at 1374.

          The lesson from Chudasama is thus not, as Defendants claim, that discovery can only

   commence after this Court rules on its motion to dismiss, but that:

          [A]s the burdens of allowing a dubious claim to remain in the lawsuit increase, so
          too does the duty of the district court finally to determine the validity of the claim.
          Thus, when faced with a motion to dismiss a claim for relief that significantly
          enlarges the scope of discovery, the district court should rule on the motion before
          entering discovery orders, if possible. The court’s duty in this regard becomes all
          the more imperative when the contested claim is especially dubious. [Id. at 1368.]

          Indeed, numerous courts have expressly rejected Defendants’ interpretation of

   Chudasama:

          Chudasama states: “Facial challenges to the legal sufficiency of a claim or
          defense … should … be resolved before discovery begins.” 123 F.3d at 1368. The
          holding in Chudasama does not establish the general rule that discovery should


                                                    8
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 9 of 21



          not proceed while a motion to dismiss is pending. In Chudasama, the cause of
          action contested in the motion significantly enlarged the scope of discovery and
          was “especially dubious.” Id. Instead, Chudasama and its progeny “stand for the
          much narrower proposition that courts should not delay ruling on a likely
          meritorious motion to dismiss while undue discovery costs mount.” In re Winn
          Dixie Stores, Inc. [Erisa Litig.], [No. 04-194,] 2007 WL 1877887, at *1 [(M.D.
          Fla. June 28, 2007)].

   Koock v. Sugar & Felsenthal, LLP, No. 09-609, 2009 WL 2579307, at *2 (M.D. Fla. Aug. 19,

   2009) (emphasis added); accord Schreiber v. Kite King’s Lake, LLC, No. 10-391, 2010 WL

   3909717, at *1 (M.D. Fla. Oct. 1, 2010) (“Chudasama does not stand for the proposition that all

   discovery should be stayed pending a decision on a motion to dismiss.”); Taser Int’l, Inc. v.

   Phazzer Elecs., Inc., 754 F. App’x 955, 960-61 (Fed. Cir. 2018) (“[N]othing in Chudasama

   states that discovery must be stayed pending a decision on a motion to dismiss or that such a

   motion must be resolved before discovery can begin.”); Proflex Prod., Inc., 2013 WL 12061839,

   at *1; Gannon, 2008 WL 793682, at *1.

          “This is not a case like the one presented in Chudasama …, where the Court found there

   to be an ‘especially dubious’ claim filed that if disposed by motion to dismiss would save

   needless and extensive discovery.” S.K.Y. Mgmt. LLC, 2007 WL 201258, at *1 (denying motion

   to stay). Rather, Plaintiff alleges that Defendants are liable for violations of the TCPA’s broad

   prohibition against autodialed or prerecorded-voice calls to cell phones, and internal do-not-call

   rules, in relation to the multiple nonconsensual, autodialed and prerecorded-voice calls Plaintiff

   received to his cell phone for the purpose of encouraging the purchase of Defendants’ goods and

   services (including after being asked to stop). ECF No. 140, Sec. Am. Compl. ¶¶ 38-122, Ex. A-

   B.

          There is nothing dubious about the Second Amended Complaint. It alleges specific facts

   as to each Defendant, and even attaches the sales materials e-mailed to Plaintiff during such calls



                                                   9
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 10 of 21



   that explicitly solicit his application for Defendants’ goods and services. Id. The TCPA is a

   straightforward consumer protection statute4 that does not permit companies like Defendants to

   avoid liability by paying others to illegally telemarket on their behalf,5 and Plaintiff has thus

   more than satisfied the base notice pleading requirements of Rule 8(a).

          In short, unlike the “novel” claims in Chudasama that were of “questionable validity,”

   there is no “legal sufficiency” issue with Plaintiff’s claims here. Indeed, “[c]lass certification is

   normal in litigation under § 227 [the TCPA].” Turza, 728 F.3d at 684. This Court maintains

   broad discretion as to the management of this case, and where implementing a stay in lieu of the

   normal course of discovery under Fed. R. Civ. P. 26(d)(1) presents substantial risk of harm to

   Plaintiff’s ability to effectively prosecute this case due to the unknown nature – and likelihood of

   loss or destruction – of the call and consent evidence for the calls at issue as a result of being in

   the possession of yet-unknown third parties, the soundest course of action is to maintain the

   status quo and adhere to the procedure contemplated under the Federal Rules. Defendants’

   motion to dismiss should, thus, be denied.

          B.      Plaintiff’s Second Amended Complaint Is Not an Impermissible
                  Shotgun Pleading.

          The crux of Defendants’ motion to stay is that their motion to dismiss is so strong that the

   case will likely be dismissed. But Plaintiff has conformed his complaint to parallel the

   requirements espoused in Weiland v. Palm Beach County Sheriff’s Offices, 792 F.3d 1313, 1320

   (11th Cir. 2015), and removed internal “incorporation” allegations and included specific

   4
     See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (“The three
   elements of a TCPA claim are: (1) the defendant called a cellular telephone number; (2) using an
   automatic telephone dialing system; (3) without the recipient’s prior express consent.”) (citing 47
   U.S.C. § 227(b)(1)).
   5
     See FCC 2013 Ruling, 28 FCC Rcd. 6574, ¶ 1 (affirming vicarious liability for sellers whose
   third-party telemarketers violate the TCPA).


                                                    10
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 11 of 21



   allegations as to what each independent defendant allegedly did wrong. Moreover, Plaintiff has

   learned substantially more about Defendants’ telemarketing scheme, partly because Defendants

   called Plaintiff again to offer many of the same products and services they offered him the first

   time, and which form the basis for the instant lawsuit. Specifically, Plaintiff’s Second Amended

   Complaint includes new allegations that confirm that third-party lead generators and insurance

   agents made or facilitated the automated calls on behalf of HII and the other Defendants, like

   Health Advisors of America, Inc. (“HAA”) did in relation, for example, to the August 8, 2018

   call, February 13, 2019 call (which resulted in a quote), and likely other calls Plaintiff received.

   ECF No. 140, Sec. Am. Compl. ¶¶ 92, 103.6 Plaintiff also included specific allegations detailing

   a more recent automated call he received on behalf of Defendants, which followed the same,

   standard procedure as the earlier calling process and similarly resulted in an attempted sale of an

   “AdvantHealth STM” plan packaged with memberships in other Defendants’ other goods and

   services. Compare Id. ¶¶ 53-69, Ex. A (detailing call February 13, 2019 call soliciting

   AdvantHealth STM package offered by HII subsidiary Agile, underwritten by American

   Financial, and included with accidental death and dismemberment coverage through FIC and

   memberships in NCE/NBBI and Med-Sense), with Id. ¶¶ 78-91, Ex. B (detailing the May 22,

   2019 call soliciting AdvantHealth STM NCE-group plan package through American Financial,

   and included with accidental death and dismemberment coverage through FIC, offers through

   Teladoc, VibraSmile dental coverage through Axis, and membership in NCE/NBBI, AFEUSA,

   and Rx Helpline). In short, there is no question that these Defendants continue to engage in the

   conduct complained of, in spite of this lawsuit.
   6
    Former Defendant Supreme Health and its owner, Blake Fishman, were dropped as defendants
   without prejudice after representing to Plaintiff’s counsel that they were not involved in the
   calling at issue, and confirming that the “Ashley Eastlack” agent on the application materials
   Plaintiff received was believed to be employed by HAA.


                                                      11
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 12 of 21



          And in addition to specific allegations based on each Defendants’ liability based on

   ratification and apparent authority theories7, e.g., Id. ¶¶ 126-127. Plaintiff also alleges

   Defendants’ direct liability for their own participation and involvement as to the calls at issue,

   e.g., Id. ¶ 124, as well as based on Defendants having authorized the selling of their products

   during such telemarketing, engaged HII and its agents to enter into contractual relations on their

   behalf, knowingly compensated HII for the sale of its products derived from such calls, and

   issued quotes for insurance or acquired memberships arising from such calls, e.g., Id. ¶¶ 124,

   125. Defendants are also specifically identified as being solicited in the pre-filled application

   materials Plaintiff was e-mailed during two of these calls. Id. at Exs. A-B.

          The theory of Plaintiff’s case is not hard to understand: Defendants are liable for the

   illegal telemarketing calls Plaintiff and others received that encouraged the purchase of their

   goods and services. This is a long-recognized, valid theory of liability under the TCPA. See FCC

   2013 Ruling, 28 FCC Rcd. 6574, ¶ 28 (“[A] seller may be held vicariously liable under federal

   common law principles of agency for TCPA violations committed by third-party telemarketers[,]

   … including not only formal agency, but also principles of apparent authority and ratification.”);

   In re Rules & Regs. Implementing the TCPA, 23 FCC Rcd 559, ¶ 10 (2008) (“[A] creditor on

   whose behalf an autodialed or prerecorded message call is made to a wireless number bears the

   responsibility for any violation…. Calls placed by a third-party collector on behalf of that

   creditor are treated as if the creditor itself placed the call.”); Harrington v. RoundPoint Mortg.

   Servicing Corp., 163 F. Supp. 3d 1240, 1244 (M.D. Fla. 2016) (“[N]umerous courts have held

   that § 227(b)(1)(A) imposes liability upon a showing of vicarious liability.”) (citing cases).



   7
    For purposes of brevity, only the allegations against HII are identified. The second amended
   complaint includes identical and independent allegations against each defendant.


                                                    12
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 13 of 21



          Courts considering the pleading standards for vicarious liability universally recognize

   that the ultimate determination of vicarious liability hinges on the totality of circumstances,

   rather than facts that a plaintiff who received an unsolicited call could allege. Defendants’

   dubious position that Plaintiff apparently needs to plead with specificity every aspect of the

   illegal calling strategy at issue, if adopted, would establish a near-insurmountable pleading

   standard for most consumers who receive unsolicited lead generation calls. These pleadings

   often omit any identification of the seller until well into the litigation process (as was the case

   here), let alone any particularized facts about the inner workings of the seller’s relationship with

   the third-party telemarketer who made the call. For this reason, courts have consistently rejected

   Defendants’ heightened standard, which is more akin to a Fed. R. Civ. P. 9(b) particularity

   standard than to the “plausibility” standard of Fed. R. Civ. P. 8(a). See Charvat v. Allstate Corp.,

   29 F. Supp. 3d 1147, 1150-51 (N.D. Ill. 2014) (rejecting argument, in TCPA class action, “that

   plaintiff has not pled any basis from which to infer vicarious liability because he ‘does not

   identify the third-party telemarketer or lead generator’ who initiated the call, nor does he allege

   ‘what arrangement, if any, that third party had with either defendant[,]’ ... [as] meritless because

   it is defendants, not plaintiff, who can reasonably be expected to know these facts”) (citing FCC

   2013 Ruling, 28 FCC Rcd at 6592 ¶ 46, for indicating that “consumers may acquire evidence of

   relationship between telemarketer and seller through discovery if they are not independently

   privy to such information”) (emphasis added).

          In Wagner v. CLC Resorts & Developments, Inc., 32 F. Supp. 3d 1193 (M.D. Fla. 2014),

   for example, the court rejected two defendant sellers’ arguments that the consumer plaintiff’s

   TCPA complaint should be dismissed for failing to adequately allege vicarious liability for the

   calls made by a third-party telemarketer. The Wagner court reasoned:



                                                   13
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 14 of 21



          Wagner has sufficiently alleged a claim against Surrey under § 227(b) of the
          TCPA. Wagner alleged that Surrey contracted with Passport to market Surrey’s
          resort and timeshare properties. (Doc. 39 ¶ 17). Wagner also alleges that he
          received calls from Passport, and that the purpose of these calls was to pitch
          Surrey’s timeshare products and to convince him to visit Surrey’s sales offices.
          (Id. ¶ 39). Wagner contends that Passport placed the calls using an ATDS. (Id. ¶
          28). Wagner further alleges that he did not give Surrey or Passport consent to call
          him. (Id. ¶ 44). Wagner also sufficiently alleged that Surrey is liable for
          Passport’s action under three theories of vicarious liability—formal authority,
          apparent authority, and ratification. Based on the reasons above, Surrey’s motion
          to dismiss Wagner’s TCPA claim under section 227(b) will be denied....

          [As to CLC, the other defendant,] ... Wagner asserted that CLC contracted with
          Passport to market CLC’s resort and timeshare properties. (Doc. 39 ¶ 16). Wagner
          also alleges that he received calls from Passport, and that the purpose of these
          calls was to pitch CLC’s timeshare products and to convince him to visit CLC's
          sales offices. (Id. ¶ 34). Wagner also alleged that Passport placed the calls using
          an ATDS (id. ¶ 28), and that the calls were placed without his consent (id. ¶ 44).
          Wagner also sufficiently alleged that CLC is vicariously liable for Passport’s
          actions. Thus, the Court will deny CLC's motion to dismiss Wagner’s TCPA
          claim under section 227(b).

   Wagner, 32 F. Supp. 3d at 1196-97.8


   8
     4 See also Hartley-Culp v. Green Tree Servicing, LLC, 52 F. Supp. 3d 700, 703-04 (M.D. Pa.
   2014) (finding vicarious liability adequately pleaded in TCPA action, where plaintiff alleged that
   a defendant’s calls were made “at [the other defendant’s] direction, and under their control,” and
   alleged that caller stated it was calling “on behalf of” the other defendant); McCabe v. Caribbean
   Cruise Line, Inc., No. 13-6131, 2014 WL 3014874, at *4 (E.D.N.Y. July 3, 2014) (finding, in
   TCPA action, that plaintiff’s allegation that the robocall was made pursuant to a contract was
   sufficient, considering the totality of allegations, to plead vicarious liability); In re Jiffy Lube
   Int’l, Inc., Text Spam Litig., 847 F. Supp. 2d 1253, 1258 (S.D. Cal. 2012) (finding, in TCPA
   action, general allegations that “Defendants and their agents directed the mass transmission of
   wireless spam to the cell phones nationwide[,]” and that one defendant “engaged [the other],”
   sufficient for pleading vicarious liability); Spillman v. Dominos Pizza, LLC, No. 10-349, 2011
   WL 721498, at *3 (M.D. La. Feb. 22, 2011) (deeming sufficient, in TCPA action, plaintiff’s
   inclusion of call script referencing Domino’s and allegation that “RPM Pizza, by virtue of its
   franchise or agency relationship, is obligated to engage in advertising and marketing campaigns
   to sell Domino’s pizzas”); Kristensen v. Credit Payment Servs., 12 F. Supp. 3d 1292, 1302 (D.
   Nev. 2014) (finding that the plaintiff has “sufficiently pleaded a plausible agency relationship
   based on actual authority (arising through contractual relationships), apparent authority (based on
   a reasonable person’s perception of who authorized the sending of the text message), and
   ratification (based on the apparent benefits received…)[,]” and that he “need not plead the
   identity of every player in the alleged scheme nor every nuance of the relationships among the

                                                   14
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 15 of 21



          Here, not only has Plaintiff specifically alleged each Defendant’s particular role and

   relevance as to the calls and solicitations at issue (i.e., through contracting with HII to solicit its

   goods and services and knowingly accepting the benefit of illegal telemarketing); he has attached

   to his complaint the pre-filled materials Defendants’ representatives e-mailed him during the

   illegal, autodialed calls, which explicitly solicit his application for Defendants’ goods and

   services. ECF No. 140, Sec. Am. Compl. at Exs. A-B. This goes well beyond what is required

   under basic Rule 8(a) notice pleading, and thus a “preliminary peek” at Defendants’ motion to

   dismiss shows that it is unlikely to be granted, such that no stay is appropriate.

          Defendants also claim that their not-yet-filed request to strike class allegations warrants a

   stay, but such pre-discovery attempts to circumvent the Court’s necessary rigorous analysis of

   the Fed. R. Civ. P. 23 requirements are seldom granted. Mills v. Foremost Ins. Co., 511 F.3d

   1300, 1309 (11th Cir. 2008) (“[T]he parties’ pleadings alone are often not sufficient to establish

   whether class certification is proper, and the district court will need to go beyond the pleadings

   and permit some discovery and/or an evidentiary hearing to determine whether a class may be

   certified.”); Shamblin v. Obama For Am., No. 13-2428, 2014 WL 631931, at *2 (M.D. Fla. Feb.

   18, 2014) (Motions to strike are considered “‘drastic’ and are disfavored by the courts.”).

   Moreover, “[c]lass certification is normal in litigation under [the TCPA] because the main

   questions ... are common to all recipients.” Ira Holtzman, C.P.A. v. Turza, 728 F.3d 682, 684

   (7th Cir. 2013).

          Moreover, Plaintiff respectfully submits that, even if this Court were so inclined, it is

   unlikely, in any event, that the now-mooted motion to dismiss would have been granted as to all


   Defendants; indeed, the information necessary to connect all the players is likely in Defendants’
   sole possession”) (emphasis added).



                                                     15
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 16 of 21



   Defendants—not only based on the plain sufficiency of Plaintiff’s pleadings. This is because

   recently-added Defendants Agile, Rx Helpline, Teladoc, Axis, and AFEUSA haven’t even joined

   in the motion. The fact that the motion to dismiss would not resolve the entire litigation thus

   further supports denial of Defendants’ motion to stay. See Proflex Prod., Inc., 2013 WL

   12061839, at *1 (noting that “courts have considered whether the pending motion to dismiss

   would resolve the entire litigation” in determining whether to implement a stay, and ultimately

   denying defendants’ motion); S.K.Y. Mgmt. LLC v. Greenshoe, Ltd., No. 06-21722, 2007 WL

   201258, at *2 (S.D. Fla. Jan. 24, 2007) (declining to stay case where pending motion to dismiss

   would “not result in a resolution of the entire case”).

          In short, Plaintiff has filed a well-pleaded and detailed Amended Complaint that

   specifically alleges the basis for TCPA liability as to each Defendant. These are not specious or

   overbroad allegations, but specifically-alleged facts demonstrating each Defendant’s liability as a

   result of its knowing participation in a lead generation strategy that utilizes automated

   telemarketing to solicit potential customers, without regard to whether consent actually exists for

   such calls or whether sufficient do-not-call policies have been implemented. The sufficiency of

   Plaintiff’s pleadings, and the fact that not all Defendants have joined in the motion to dismiss,

   ensures the futility of their dispositive motion in resolving this action, and consequently supports

   denial of Defendants’ instant motion to stay. As such, the motion should be denied.

          C.      This case should not be stayed pending a Supreme Court decision in
                  Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n,
                  923 F.3d 159 (4th Cir. 2019).

          Defendants’ argue that this case should be stayed pending a Supreme Court decision in

   Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n., 923 F.3d 159 (4th Cir.

   2019), because “can potentially find that the TCPA, as a whole, is unconstitutional and



                                                    16
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 17 of 21



   consequentially be dispositive of this case.” The issue on appeal, however, is a narrow one:

   “[w]hether the government-debt exception to the TCPA’s automated-call restriction violates the

   First Amendment” and “whether the proper remedy for any constitutional violation is to sever

   the exception from the remainder of the statute.” Defendants argument is purely speculative;

   multiple courts have denied requests to stay litigation absent some indication that a pending

   appeal would result in a “seismic shift” in controlling law. See e.g., Weitzner v. Sanofi Pasteur,

   Inc., 2012 WL 1677340 at *9 (M.D. Pa. May 14, 2020) (“While the Defendants are correct to

   note that—like many other areas—this area of law is evolving, there is simply no concrete

   suggestion that the rehearing in Landsman will produce any seismic shift. Therefore, since a stay

   in this matter will not to simplify issues or promote judicial economy, it will be denied.).

          Although decisions of pending appeals may clarify the law or move the law in a

   particular direction, such speculation (as offered by Defendants here) is not, without more, a

   compelling reason to stay this case. Giorgio Foods, Inc. v. US, 2013 WL 363312 at *2 (Ct. Int'l

   Trade Jan. 30, 2013).

          D.      The Parties Already Conducted their Rule 26(f) Conference.

          A procedural basis for Defendants’ motion is their’ unqualified statement that “have not

   conducted their Rule 26(f) conference.” Defendants’ motion does not explain to the Court that

   the parties did in fact conduct their 26(f) on May 2, 2019. Exhibit A contains the email string

   scheduling the call. Defendants asked Plaintiff to circulate a draft discovery plan based upon

   Judge Gayles’ standing order, which Plaintiff did in advance of the call. During the call, the

   parties discussed these dates, as well as document preservation and the possibility of resolution.

   Thus, the parties did confer under Rule 26(f), and the discovery period has commenced. See Fed.

   R. Civ. P. 26(d)(1) (“A party may not seek discovery from any source before the parties have



                                                    17
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 18 of 21



   conferred as required by Rule 26(f)[.]”). Indeed, not only has Plaintiff propounded discovery

   requests on Defendants American Financial, Federal Insurance, HII, Med-Sense, NCE, and

   NBBI, but his counsel have already retrieved pertinent information from former Defendants

   HAA and Supreme Health, as well.



          E. Preservation is Paramount, and the Violations Continue.

          Memories fade and data and documents are lost, deleted and/or archived during delays in

   litigation. A stay of discovery presents real risk of loss or downgrading of class data—a loss that

   can have considerable impact on a data-centric TCPA case like this one.9 This is particularly true

   where such records are in the hands of third parties, as is the case here. As such, the potential for

   case-determining undue prejudice to Plaintiff based on the risk of lost or destroyed evidence

   during the pendency of a stay supports denial of Defendants’ motion.

          For example, in Johansen v. Mutual of Omaha Ins. Co., No. 16-4108 (N.D. Ga.),

   discovery was stayed during the pendency of a motion to dismiss. The plaintiff explicitly

   requested that call and consent records be produced or preserved by defense counsel, but the

   Court denied that request based upon defense counsel’s representations that all third parties had

   9
     9 E.g., Leyse v. Lifetime Entm’t Servs., No. 13-5794, 2015 WL 5837897, at *5 (S.D.N.Y. Sept.
   22, 2015), aff'd, 679 F. App’x 44 (2d Cir. 2017) (denying class certification in TCPA action on
   ascertainability grounds given that “[t]here is no copy of the list of called numbers that the
   parties have been able to discover”); but see Mullins v. Direct Digital, LLC, 795 F.3d 654, 668
   (7th Cir. 2015) (rejecting “enhanced ascertainability” requirement for class certification, and
   citing Birchmeier v. Caribbean Cruise Line, Inc., 302 F.R.D. 240, 250 (N.D. Ill. 2014), for the
   proposition that making a class contingent on a defendant’s own recordkeeping “or declining to
   certify a class altogether, ... would create an incentive for a person to violate the TCPA on a mass
   scale and keep no records of its activity, knowing that it could avoid legal responsibility for the
   full scope of its illegal conduct”).




                                                    18
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 19 of 21



   been notified of the litigation. Upon denial of the motion to dismiss, it turned out that almost no

   records had been preserved, Id. ECF No. No. 43 at 2 (granting motion to compel consent and call

   records in TCPA case where defense counsel previously but unfruitfully notified vendors of

   litigation), thereby forcing the parties to attempt to piece the evidence back together. ECF No.

   No. 54 at 3 (denying reconsideration and authorizing letters rogatory).

           Moreover, data that is very accessible and cheap to obtain today may become

   inaccessible or exorbitantly more expensive to obtain after a stay has been lifted. This happens

   fairly often in this type of case in the event of a stay. For example, in Ahmed v. HSBC Bank USA,

   NA, No. 15-2057 (C.D. Cal.), the TCPA defendant failed to preserve call data that was in the

   hands of its third-party calling vendor. Two years’ worth of calling data was archived during the

   pendency of the case, which ultimately required motion practice about who show should have to

   pay more than $100,000 to extract data that was cheaply available at the beginning of the case.

   ECF No. Nos. 154, 159 & 161. That defendant justified not preserving data on the ground that

   the case had been stayed. ECF No. No. 159 at 4. Either way, these examples would have been

   mitigated or eliminated if the actions had not been stayed, or if the defendants had just preserved

   the data in the first place.

           And in this case, Plaintiff’s investigation10 has revealed that the FBI has confiscated the

   servers of an autodialer vendor believed to have made these calls, called Celerity Telecom Inc.

   Plaintiff is actively working with the FBI to obtain those materials, but he is not optimistic that

   they will be produced without motion practice.




   10
      Plaintiff’s counsel is engaged in a similar case pending in the Northern District of Illinois,
   Bilek v. Nat’l Congress of Employers, Inc., No. 1:18-cv-3083 (N.D. Ill.). Discovery obtained in
   Bilek suggests that Celerity was involved in the allegedly illegal calls in both cases.


                                                    19
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 20 of 21



          Of course, any party has a duty to preserve relevant documents and data. Tesoriero v.

   Carnival Corp., No. 16-21769, 2017 WL 8895347, at *23 (S.D. Fla. Sept. 22, 2017) (“The

   obligation to preserve evidence arises when the party has notice that the evidence is relevant to

   litigation or when a party should have known that the evidence may be relevant to future

   litigation.”) (citation omitted). Plaintiff’s counsel is particularly concerned in this case given that

   Defendants here did not themselves make the calls at issue, but rather, used third parties to do

   so—third parties that may have no reason to be aware of this lawsuit or any obligation to

   preserve relevant evidence. Defendants tellingly make no representations in their motion about

   the extent to which such data and evidence has or is being preserved, and the fair, impartial

   determination of this matter based on its merits, as opposed to a “gotcha” due to lost evidence,

   thus strongly disfavors a stay. As such, Defendants’ motion should be denied. See Chimeno-

   Buzzi v. HOLLISTER CO., No. 14-23120, 2015 WL 11233196, at *1 (S.D. Fla. Apr. 9, 2015)

   (“Motions to stay ‘are not favored because when discovery is delayed or prolonged it can create

   case management problems which impede the Court’s responsibility to expedite discovery and

   cause unnecessary litigation expenses and problems.’”) (quoting Feldman, 176 F.R.D. at 652).

          Apart from all of the above, it is apparent that Defendants continue their illegal practices,

   because Plaintiff Robert Hossfeld received another illegal call advertising Defendants’ products

   and services, after this case was filed. Plaintiff has requested injunctive relief in the Amended

   Complaint, and is contemplating filing a motion to enjoin the conduct alleged herein, but needs

   discovery in order to properly support such a motion. A delay in discovery could lead to

   thousands – or millions – more calls that are just like the ones challenged here.

          IV.     CONCLUSION

          For the foregoing reasons, Defendants’ motion to stay, ECF No. 146, should be denied.



                                                     20
Case 0:19-cv-60597-DPG Document 147 Entered on FLSD Docket 05/26/2020 Page 21 of 21




                                               Respectfully submitted,

                                               ROBERT HOSSFELD, individually and on
                                               behalf of others similarly situated

                                               s/ Scott D. Owens
                                               Scott D. Owens (FBN 597651)
                                               Scott D. Owens, P.A.
                                               3800 S. Ocean Dr., Suite 235
                                               Hollywood, FL 33019
                                               Telephone: (954) 589-0588
                                               scott@scottdowens.com

                                               Alexander H. Burke (pro hac vice)
                                               Burke Law Offices, LLC
                                               155 N. Michigan Ave., Suite 9020
                                               Chicago, IL 60601
                                               Telephone: (312) 729-5288
                                               aburke@burkelawllc.com

                                               Counsel for Plaintiff


                                   CERTIFICATE OF SERVICE

          I hereby certify that, on May 26, 2020, I caused the foregoing to be electronically filed

   with the Clerk of the United States District Court for the Southern District of Florida using the

   CM/ECF system, which will send notification of such filing to all counsel of record.

                                               s/ Scott D. Owens
                                               Scott D. Owens Esq.




                                                  21
